Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamal Antonio Middleton appeals the district court’s orders: adopting the recommendation of the magistrate judge and granting summary judgment to Defendant in this action alleging a violation of Title VII of the Civil Rights Act of 1964, as amended; and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Middleton v. Motley Rice LLC, No. 2:08-cv-03256-CWH (D.S.C. Mar. 23, 2011). We grant the motion to file an amended informal brief and deny the motions for preparation of a transcript at government expense and for entry of default. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.